

114 S946 IS: Safe Transport for Horses Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 946IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Kirk (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to prohibit the transportation of horses in interstate
			 transportation in a motor vehicle containing 2 or more levels stacked on
			 top of one another.
	
 1.Short titleThis Act may be cited as the Safe Transport for Horses Act.
		2.Transportation of
 horsesSection 80502 of title 49, United States Code, is amended—
 (1)in subsection (c), by striking This section does not and inserting Subsections (a) and (b) shall not;
 (2)by redesignating subsection (d) as subsection (e);
 (3)by inserting after subsection (c) the following:
				
					(d)Transportation
				of horses
 (1)ProhibitionNo person may transport, or cause to be transported, a horse from a place in a State, the District of Columbia, or a territory or possession of the United States through or to a place in another State, the District of Columbia, or a territory or possession of the United States in a motor vehicle containing 2 or more levels stacked on top of each other.
						(2)Motor vehicle
 definedIn this subsection, the term motor vehicle—
 (A)means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways; and
 (B)does not include a vehicle operated exclusively on a rail or rails.;
				and
 (4)in subsection (e), as redesignated—
 (A)by striking A rail carrier and inserting the following:
					
						(1)In
 generalA rail carrier;
 (B)by striking this section and inserting subsection (a) or (b); and
 (C)by striking On learning and inserting the following:
					
						(2)Transportation
				of horses in multilevel trailer
							(A)Civil
 penaltyA person that knowingly violates subsection (d) is liable to the United States Government for a civil penalty of at least $100, but not more than $500, for each such violation. A separate violation of subsection (d) occurs for each horse that is transported, or caused to be transported, in violation of subsection (d).
							(B)Relationship to
 other lawsThe penalty imposed under subparagraph (A) shall be in addition to any penalty or remedy available under any other law or common law.
							(3)Civil
 actionOn learning.